Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered March 23, 1983, upon a verdict convicting defendant of the crime of burglary in the third degree.
When this matter was before us previously, we withheld decision and remitted to County Court for a hearing and determination of defendant’s Sandoval motion (102 AD2d 924). The District Attorney has now forwarded a transcript of a hearing held on February 16, 1983, in which County Court, without *681explanation, granted the prosecution permission to question defendant about the details of a 1982 conviction and the fact of a 1980 conviction. On the record provided us, we are still unable to determine whether County Court exercised its discretion in ruling on the Sandoval motion as required by People v Williams (56 NY2d 236). Accordingly, we again remit for further proceedings on the record, which must include County Court’s reasons for its ruling (see People v Henderson, 97 AD2d 620).
Decision withheld, and matter remitted to the County Court of Ulster County for further proceedings not inconsistent herewith. Mahoney, P. J., Main, Weiss, Levine and Harvey, JJ., concur.